Case 2:10-cv-04429-GHK-PLA Document 67 Filed 08/05/21 Page 1 of 4 Page ID #:303




   1 KENNETH A. FEINSWOG (Bar. No. 129562)
       400 Corporate Pointe, Suite 300
   2 Culver City, California 90230
   3 Telephone: (310) 846-5800
       Email: kfeinswog@gmail.com
   4
       Attorney for Plaintiffs
   5
   6
   7
                            UNITED STATES DISTRICT COURT,
   8
                IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
       BRAVADO INTERNATIONAL                         CASE NO.
  10
       GROUP MERCHANDISING                           CV 10-4429--GHK (PLAx)
  11   SERVICES, INC.,
  12
                                                     RENEWAL OF JUDGMENT
                             Plaintiff,              BY CLERK
  13              v.
       EMODA.COM CORPORATION, et al.,
  14
  15
                                 Defendants.
  16
  17
             Based upon the application for renewal of the original judgment, and pursuant to
  18
       F.R.C.P. 69(a) and Cal. Code Civ. Proc. §§ 683.110 through 683.320 and for good
  19
       cause appearing, therefore:
  20
                The judgment to and against Defendants Gene Therapy Group, Inc. and Willie
  21
       Escobar Montanez entered on August 9, 2011 (a copy of which is attached) is hereby
  22
       renewed in the amounts set forth below:
  23
  24
  25
  26
  27
  28


                                                 1
Case 2:10-cv-04429-GHK-PLA Document 67 Filed 08/05/21 Page 2 of 4 Page ID #:304




   1        Renewal of Money Judgment:
   2
            a.   Total judgment                 $ 64,000.00
   3        b.   Costs after judgment                  0.00
   4
            c.   Attorneys’ fees                       0.00
            d.   Subtotal                       $ 64,000.00
   5        e.   Credits after judgment                0.00
   6
            f.   Subtotal                       $ 64,000.00
            g.   Interest after judgment           1,023.44
   7        h.   Fee for filing renewal                0.00
   8        i.   Total renewed judgment         $ 65,023.44

   9
  10
       DATED:    August 5, 2021
  11                                            ________________________________      Deputy Clerk

  12                              KIRY K. GRAY, Clerk of United States District Court

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                    2
     Case 2:10-cv-04429-GHK-PLA Document 62
                                         67 Filed 08/09/11
                                                  08/05/21 Page 1
                                                                3 of 2
                                                                     4 Page ID #:268
                                                                               #:305



 1
 2
 3
 4                                                        FILED: 8/9/11
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      Bravado International Group             )     CASE NO. CV 10-4429-GHK (PLAx)
11    Merchandising Services, Inc.            )
                                              )
12                       Plaintiff,           )     DEFAULT JUDGMENT
                                              )
13                 v.                         )
                                              )
14    Emoda.com Corporation, et al.,          )
                                              )
15                       Defendants.          )
                                              )
16    ______________________________
17
            Based upon our August 9, 2011 Order Granting Plaintiff Bravado International
18
      Group Merchandising Services, Inc.’s (“Plaintiff”) Motion for entry of default judgment
19
      against Defendants Gene Therapy Group, Inc. and Willie Escobar Montanez (“Defaulting
20
      Defendants”), IT IS HEREBY ADJUDGED THAT:
21
            Plaintiff SHALL have judgment against Defaulting Defendants jointly and
22
      severally in the total principal sum of $64,000, with interest on this principal amount
23
      according to the statutory rate pursuant to 28 U.S.C. § 1961(a). The principal sum of
24
      $64,000 consists of: $60,000.00 for violation of the Copyright Act, 17 U.S.C. § 504(c),
25
      and attorneys’ fees in the amount of $4,000.00 under L.R. 55-3.
26
            Defaulting Defendants, as well their officers, agents, servants, employees,
27
      attorneys, and other persons who are in concert or participation with them, who receive
28
     Case 2:10-cv-04429-GHK-PLA Document 62
                                         67 Filed 08/09/11
                                                  08/05/21 Page 2
                                                                4 of 2
                                                                     4 Page ID #:269
                                                                               #:306



 1    actual notice of this injunction by personal service or otherwise, are HEREBY
 2    RESTRAINED AND ENJOINED from:
 3          using the Michael Jackson name, trademarks, likeness, and copyrighted artwork
 4          and/or photographs and/or King of Pop mark and/or anything confusingly similar
 5          thereto in connection with manufacturing, distributing or sale of any and all
 6          merchandise.
 7    Plaintiff SHALL serve this Judgment on Default Defendants prior to its execution. The
 8    Court SHALL retain jurisdiction over this action to entertain such further proceedings
 9    and to enter such further orders as may be necessary or appropriate to implement and
10    enforce the provisions of this Judgment.
11       Pursuant to our July 13, 2011 Order, IT IS FURTHER ADJUDGED THAT
12    Defendants Emoda.com Corporation a/k/a Emoda.com, Europe Moda, LLC, Daniel
13    Kogan, and Marina Shulman are DISMISSED with prejudice pursuant to the
14    Stipulation for Dismissal with Prejudice.
15
16          IT IS SO ORDERED.
17          DATED: August 9, 2011
18                                                _______________________________
19                                                        GEORGE H. KING
                                                       United States District Judge
20
21
22
23
24
25
26
27
28
                                                  2
